Citation Nr: 1611391	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a bilateral hip disability, including as due to a cervical spine disability. 

4.  Entitlement to service connection for a joint disorder of the right hand and fingers, including as due to a lumbar spine disability and/or cervical spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied the Veteran's claims of service connection for a lumbar spine disability, cervical spine disability, bilateral hip disability, and reopened the Veteran's previously denied claim for a joint disorder of the right hand and fingers and denied the claim on the merit.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in Winston-Salem, North Carolina.  A transcript of this hearing has been associated with the claims file. 

In March 2012, the Board reopened the Veteran's previously denied claim of service connection for a joint disorder of the right hand and fingers and remanded all the Veteran's currently appealed claims for further development.  In January 2015, the Board remanded the claims for additional development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 remand, the Board explained April 2008 VA joints examination concerning the Veteran's service connection claims for a joint disorder of the right hand and fingers was inadequate for the purpose of determining the etiology of the claimed disability and requested that a new VA examination and opinion be obtained following review of the claims file.  With respect to the claim for service connection for a lumbar spine, cervical spine, and bilateral hips, the Board noted that there is no VA examination of record which addresses whether the disabilities are related to active service or any incident of service.  Thus, the Board remanded all the claims currently on appeal for VA examinations to determine its nature and etiology. 

In March 2015, the Veteran was provided a new VA examination for the lumbar spine, cervical spine, bilateral hips, and hand and fingers; however, in the examination report, the examiner noted that the claims file was not reviewed.  The examiner indicated a review of the military service treatment records and VA treatment records, but failed to indicate whether other relevant documents were reviewed.  

Regarding the opinion itself, the examiner provided a single negative etiology opinion and rationale for the neck, back, hand and hip claimed disabilities.  As to the rationale, the examiner provided that the Veteran has not showed to have a chronic neck, back, or right hips condition in service.  He is noted to have a history of right cystic changes in the right lunate bone in the wrist but his current complaints are related to an ulnar nerve entrapment of the elbow and to a much lesser degree cervical stenosis with myelopathy.  

The Board notes that the examiner failed to consider the Veteran's report regarding the onset of his claimed disabilities from falling off a military vehicle at Camp Casey in 1984 and instead, based the opinion solely on a lack of treatment records in service.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Further, the VA examiner did not provide an etiological opinion based on the Veteran's contention that his joint disorder of the right hand and fingers as well as bilateral hip disorder are secondary to his lumbar spine and/or cervical disability.  

As the Board's January 2015 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Accordingly, the RO should forward the claims file to the examiner who evaluated the Veteran is March 2015 and completed the accompanying examination report for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the March 2015 VA examiner for an addendum opinion.  If the examiner who drafted the March 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 


Following a review of the claims file, the results of the Veteran's physical examination, the Veteran's statements regarding the onset and treatment of his claimed disorder, the reviewing examiner is requested to provide a separate opinion and rationale with respect to the following questions: 

Joint Disorder of the Right Hand and Fingers

(a)  Is it at least as likely as not (50 percent or greater
probability) that the Veteran's joint disorder of the right hand and finger, previously diagnosed as diminished strength in right hand due to ulnar nerve entrapment at elbow, had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

(b) Is it at least as likely as not that the Veteran's
joint disorder of the right hand and finger, previously diagnosed as diminished strength in right hand due to ulnar nerve entrapment at elbow, were caused or aggravated by his lumbar spine disability and/or a cervical spine disability?  

The examiner should specifically address (i) the Veteran's contention that his joint disorder of the right hand and fingers either incurred during active service or is secondary to his lumbar and/or cervical spine disability and (ii) the December 1976 clinical record indicating cystic changes in the right hand and wrist.  See October 2011 Hearing Testimony; December 1976 Service Treatment Record.  The examiner is advised that the lack of in-service treatment or complaints of a joint disorder of the right hand and fingers is not persuasive evidence that it did not occur during active service.  

Lumbar Spine Disability

(c) Is it at least as likely as not (50 percent or greater
probability) that the Veteran's lumbar spine disorder, previously diagnosed as degenerative disc disease of the lumbar spine, had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

The examiner should specifically address (i) the Veteran's contention that his lumbar spine disability developed after falling off a military vehicle at Camp Casey in 1984 and that he was treated and diagnosed with muscle spasms and (ii) a January 1984 service treatment for back pain and possible strained muscle.  See October 2011 Hearing Testimony; January 1984 Service Treatment Record.  The examiner is also advised that the lack of in-service treatment or complaints is not persuasive evidence that it did not occur during active service.  

Cervical Spine Disability

(d) Is it at least as likely as not (50 percent or greater
probability) that the Veteran's cervical spine disorder, previously diagnosed as cervical stenosis with myelopathy, had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

The examiner should specifically address the Veteran's contention that his cervical spine disability developed after falling off a military vehicle at Camp Casey in 1984 and that he was treated and diagnosed with muscle spasms.  See October 2011 Hearing Testimony.  The examiner is advised that the lack of in-service treatment or complaints is not persuasive evidence that it did not occur during active service.  

Bilateral Hip Disability 

(e) Is it at least as likely as not (50 percent or greater
probability) that the Veteran's bilateral hip disorder, previously diagnosed as osteoarthritis of the hips, had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

The examiner should specifically address the Veteran's contention that his bilateral hip disability developed after falling off a military vehicle at Camp Casey in 1984 and that he was treated and diagnosed with muscle spasms.  See October 2011 Hearing Testimony.  The examiner is advised that the lack of in-service treatment or complaints is not persuasive evidence that it did not occur during active service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




